Citation Nr: 9918842	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for Hodgkin's disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a December 1991 rating determination by the 
Philadelphia, Pennsylvania Regional Office (RO) in which the 
RO reduced the disability rating for Hodgkin's disease from 
100 to 30 percent.  In current status the case returns to the 
Board following the completion of development made pursuant 
to its April 1998 remand. 

Initially, the Board notes that the veteran's Hodgkin's 
disease was originally evaluated under 38 C.F.R. § 4.117, 
Code 7709 (1995).  However, subsequent to filing his claim, 
the rating criteria for determining the disability 
evaluations to be assigned for Hodgkin's disease were 
changed, effective October 23, 1995.  These changes have been 
incorporated into the revisions of 38 C.F.R. Part 4 effective 
July 1, 1996.  In a December 1998 supplemental statement of 
the case the RO considered the revised criteria in confirming 
the determination that the evidence supported a reduction in 
the disability rating from 100 to 30 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, 
insofar as possible.

2.  The residuals of Hodgkin's disease are manifested by 
complaints of fatigue.  



CONCLUSION OF LAW

The criteria for an increased evaluation for Hodgkin's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.88b, 4.117, Diagnostic 
Code 6354 (1998) and Diagnostic Code 7709 (prior to and as of 
October 23, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  In a rating decision dated in February 
1991, the RO granted service connection for Hodgkin's 
disease.  He was also assigned a 100 percent disability 
evaluation, effective from December 1990.  The decision was 
based on service medical records which show that in August 
1989 the veteran underwent a biopsy of a lump in his right 
neck.  The biopsy revealed mixed cellularity Hodgkin's 
disease.  He subsequently had a two-week period of sweating, 
fevers and weight loss.  A completed staging workup indicated 
Hodgkin's disease stage IIA or possibly IIB with wide 
mediastinal involvement.  The veteran underwent three cycles 
of chemotherapy, followed by radiation therapy for the 
mediastinum, beginning in October 1989.  

On VA examination in September 1991, the veteran complained 
of some neck and back pain as well as fatigue after mild 
exercising.  The examiner noted the veteran's history of 
Hodgkin's' disease and subsequent treatment.  It was also 
noted that in November 1990 he had a right thoracotomy with 
removal of a node in the right lung.  The nodule was 
reportedly benign.  The veteran was not on medication and 
reported feeling "well".  His appetite was good and he 
weight had recently increased.  There was no lymph node 
enlargement.  

In a December 1991 rating action, the RO proposed to reduce 
the evaluation assigned for the veteran's disability from 100 
percent to 30 percent.  This decision was subsequently put 
into effect from April 1, 1992.  

Another VA examination was conducted in May 1992.  This 
revealed there was no evidence of lymphadenopathy and that 
the spleen was normal in size.  The oropharynx was also 
normal.  The veteran reported that he has not received any 
chemotherapy or radiation therapy since 1990.  He was noted 
to be doing well without evidence of residual disease.  

The veteran presented testimony at a RO hearing in July 1992.  
He testified that he worked part-time cleaning floors and 
could work up to two hours before taking a break due to 
fatigue.  The veteran testified that he requires at least 
nine hours of sleep each evening and occasionally takes a nap 
in the afternoon.  The veteran testified that he has gained 
weight and feels that he is in better shape physically, but 
still has decreased stamina.  He also testified that he 
experienced three episodes of fever and nightsweats during 
the previous winter, but that subsequent testing, including 
bloodwork and CT scan, was normal.  The veteran testified 
that he has not had any chemotherapy or radiation therapy 
since getting out of the service.  He testified that he is 
able to perform some household chores such as cutting the 
grass, but that it takes significantly longer.  The veteran 
testified that prior to the Hodgkin's disease, he weighed 150 
pounds and dropped to 140 pounds during treatment.  He 
testified that his current weight was 162 pounds.  

On VA examination in November 1998, there was no evidence of 
fevers, chills, nightsweats or weight loss.  The veteran was 
working a full-time job.  Other than mild diminution in his 
stamina, the veteran noted no symptomatology at the time of 
the examination.  Examination revealed the veteran appeared 
healthy and in no distress.  Blood pressure was 98/70 and the 
heart rate was 76 and regular.  Respirations were 14 and 
unlabored.  There was no adenopathy or organomegaly noted and 
the lungs were clear.  The heartbeat was regular without 
gallops, murmurs or clicks.  There was also no evidence of 
cyanosis, clubbing or edema.  The clinical impression was 
Hodgkin's' disease stage 2B, essentially in remission at this 
time and since it is greater than five years may be 
considered cured.  

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991);  Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, entitlement to 
compensation has already been established, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The veteran's disability is evaluated 
under the provisions of Diagnostic Code 7709.  Prior to 
October 1995, this regulation provided that a 30 percent 
rating was warranted where the disorder was productive of an 
occasional low grade fever, mild anemia, fatigability or 
pruritus.  A 60 percent rating was warranted for general 
muscular weakness with loss of weight and chronic anemia; or 
where there were secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of an extremity, or 
other evidence of severe impairment of general health.  A 100 
percent rating was warranted for acute (malignant) types or 
chronic types with frequent episodes of high and progressive 
fever or febrile episodes with only short remissions, 
generalized edema, ascites, pleural effusion, or severe 
anemia with marked general weakness.  38 C.F.R. § 4117, Code 
7709 (1995).

The current provisions of Code 7709 for Hodgkin's disease, 
provide that a 100 percent disability rating applies while 
the disease is active, or during a treatment phase.  The 100 
percent rating continues beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after the discontinuance 
of such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  If there has been no 
recurrence or metastasis, the disease is rated based on 
residual symptoms.  38 C.F.R. § 4.117, Code 7709 (1998).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The new rating criteria were deemed sufficiently 
different from those in effect at the time of the December 
1991 decision on appeal that the veteran was scheduled for a 
VA examination in November 1998, and the RO analyzed the 
veteran's claim under the revised regulations in its December 
1998 Supplemental Statement of the Case.  Therefore, the 
Board will consider both the old and new rating criteria.

After reviewing the evidence, it is the Board's conclusion 
that the veteran does not meet the criteria for assignment of 
a 30 percent evaluation under the old criteria.  VA 
examinations in July 1991, May 1992 and November 1998 show 
the veteran complained of fatigue, but was otherwise without 
symptoms.  There were no reports or findings of fever, weight 
loss, night sweats, or lymphadenopathy.  Most recently, in 
November 1998 the VA examiner determined that the Hodgkin's 
disease had been in remission for more than five years and 
was considered cured.  The most current clinical evidence of 
record suggests that the veteran experiences no more than 
occasional mild fatigability.

The veteran also does not meet the criteria for assignment of 
a 30 percent evaluation under the current criteria.  
Specifically, there is no clinical evidence whatsoever of a 
recurrence of the veteran's Hodgkin's disease.  According to 
Code 7709, if there has been no recurrence or metastasis of 
the disease following the cessation of treatment, the 
disability is rated based on residual symptoms.  The evidence 
indicates that Hodgkin's disease has been in remission for 
more than five years and that, with the exception of 
complaints of fatigue, the veteran is asymptomatic. 

Diagnostic Code 6354 provides the criteria for evaluating 
chronic fatigue syndrome.  Under this code, a rating in 
excess of 30 percent requires debilitating fatigue, cognitive 
impairment, or a combination of symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the veteran's pre-illness level, or which wax and 
wane and result in periods of incapacitation of at least four 
but less than six weeks total during the year.  38 C.F.R. § 
4.88b (1998).  The evidence does not show that the fatigue of 
which the veteran complains limits his activities in such a 
way.  There is no competent evidence that the veteran's 
fatigue requires bed rest or treatment by a physician 
specific to fatigue, although the veteran does, as noted 
above, occasionally nap during the course of the day.  The 
evidence of record does not indicate that the veteran's 
fatigue significantly interferes with his ability to perform 
necessary activities, and he is able to do weightlifting and 
mow the lawn.  The Board finds, therefore, that the criteria 
for a rating in excess of 30 percent for Hodgkin's disease 
are not met.

In summary, the veteran has failed to establish that he meets 
any of the criteria for an increased rating for residuals of 
Hodgkin's Disease under either the old or new rating 
criteria.  Without the required clinical findings to support 
a higher rating under either the old or new rating criteria, 
a reduction was proper and a rating in excess of 30 percent 
for residuals of Hodgkin's disease is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find the evidence is balanced such as to warrant 
its application.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998).


ORDER


Entitlement to an increased evaluation for Hodgkin's disease 
is denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

